Exhibit List of Subsidiaries of the Registrant Subsidiary State of Incorporation or Formation American Campus Communities, Inc. Maryland American Campus Communities Operating Partnership, LP Maryland RAP Student Housing Properties, LLC Delaware American Campus Communities Services, Inc. Delaware ACT-Village at Fresno State, LLC Delaware 1772 Sweet Home Road, LLC Delaware SHP-Riverclub LLC Delaware SHP-The Village at Alafaya Club, LLC Delaware SHP-The Village at Science Drive, LLC Delaware Royal Orlando Limited Partnership Illinois ACC OP UC I - Tallahassee LLC Delaware ACC OP UC II - Tallahassee LLC Delaware Royal Tallahassee Partnership Illinois Royal Tallahassee Partnership II Limited Partnership Illinois Royal Tallahassee III Partnership Illinois ACC OP UC – Gainesville LLC Delaware ACC OP (Village at Gainesville) LLC Delaware Royal Gainesville Limited Partnership Illinois SHP-The Village at Blacksburg, LLC Delaware Courtyard by Pyramid Properties, LLC West Virginia Newtown Crossing II, LLC Delaware Royal Lexington Limited Partnership Illinois University Residences at Westwood II, LLC Delaware LeForge Station II, LLC Delaware Royal Tucson Entrada Limited Partnership Delaware ACC (Outpost San Marcos) LP Delaware ACC (Outpost San Antonio) LP Delaware ACC (Raiders Pass) LP Delaware SHP-The Callaway House L.P. Delaware ACC OP (Callaway Villas) LP Delaware ACC (Aggie Station) LP Delaware
